Case 4:21-cv-00579-P Document 55 Filed 07/30/21 Page1of11 PagelD 538

UNITED STATES DISTRICT COUR

FORT WORTH DIVISION
STATE OF TEXAS,
Plaintiff, 4:21-cv-00579-P
v.
JOSEPH R. BIDEN JR. in his official
Capacity as President of the United MOTION TO
States, ef. al. INTERVENE

For the

NORTHERN DISTRICT OF TEXAS .

Defendants.
PLAINTIFF INTERVENOR’S MOTION TO INTERVENE

 

TUS. DISTRICT COURT
NORTHERN 21ST RIC TOM TEXAS
ia

  
 

 

| a JUL 3 0 2021

CLERK, U.S. DISTRICT 1 COURT
TD Yrcrremrsr wee sod I afoot

  

Depuly °

1. This action was originally designed to be an independent action,

however, when | read the Texas complaint, | came to believe intervening

would expedite both cases. Time is absolutely of the essence. The cause

of the outbreaks of Polio in the United States beginning in 2014 is a virus

known as £.V. D 68 (hereinafter “D 68). There are two varieties of D 68

carried by minor children in Guatemala, Honduras and El Salvador. One

variety carries two strains of Polio unique to children in those countries.

It was the illegal migration of these Immigrant children into the United

1

 
Case 4:21-cv-00579-P Document 55 Filed 07/30/21 Page 2of11 PagelD 539

States which caused the outbreaks of Polio in the United States in 2014,

2016 and 2018. The other variety of D 68 does not carry strains of Polio.

2. The Sabin 1 Vaccine developed in the 1950’s to eradicate Polio in the
United States and still administered to every person born in the
United States is ineffective in preventing Americans from infection by
the strains of Polio contained in D 68 and carried by children entering
the United States from Honduras, Guatemala and El Salvador. The
opening of the Southern Border of the United States by the Obama
Administration explains the outbreaks of Polio in 2014, 2016 and
2018. These out breaks saw paralysis and death among Americans,
primarily children, numbering into the thousands.

3. Asa result of the open borders policy of the Obama Administration and
the sheer number of illegal aliens now in the U.S., D 68 is now carried in
the U.S. by mosquitoes. Thus far, the D 68 virus carried by mosquitoes
does not contain the strains of Polio carried by minor children in the
three countries. Under the Biden Administration’s open borders policy,
hundreds of thousands of minor illegal alien children from the three
countries are poised to enter the United States in the next four years. It

is just a matter of time util the D 68 virus carrying the strains of Polio
Case 4:21-cv-00579-P Document 55 Filed 07/30/21 Page3of11 PagelD 540

begin to be carried by mosquitoes in the United States. Once Polio goes
air borne, America sill face the greatest health care crisis in history,
greater than Covid 19. This is why time is absolutely of the essence.

4. If this motion is granted the Intervening Plaintiff will immediately file a
Moton for an Order to Show Cause why this Court should not order the
Defendants to close the Southern border to all illegal immigrants seeking
to enter the United States. That Motion will be supported by five (5)
medical studies by independent, highly respected medical scholars
directly linking Polio and the D 68 virus found in children from
Guatemala, Honduras and El Salvador and the Polio cases in the United
States in 2014, 206 ind 2018. It will also be supported by records kept
by the Centers for Disease Control and Prevention which directly link
open borders and the increase of Polio cases in the United States. Finally,
it will demonstrate how the Defendants were willing to mislead the
general public, and this Court, about the source of disease in order to
keep the Southern border open.

5. Only this expedited hearing on the impact of open borders on the spread

of Polio among children in the United States will allow this Court to order

 
Case 4:21-cv-00579-P Document 55 Filed 07/30/21 Page4of11 PagelD 541

the border closed thereby saving hundreds if not thousands of
Americans, especially children, from the scourge of Polio.

ARGUMENT I
Intervention Should be allowed as a Matter of Right
1) Plaintiff-Intervenor’s Motion is Timely.

The timeliness of an application for intervention is evaluated “in the context of
all relevant circumstances,” including: (1) the point to which the suit has progressed;
(2) the purpose for which intervention is sought; (3) the length of time preceding the
application during which the proposed intervenors knew or should have known of
their interest in the case; (4) the prejudice to the original parties due to the proposed
intervenors’ failure to promptly intervene after they knew or reasonably should have
known of their interest in the case; and (5) the existence of unusual circumstances
militating against or in favor of intervention. Jansen v. City of Cincinnati, 904 F.2d
336, 340 (6th Cir. 1990); see United States v. City of Detroit, 712 F.3d 925, 930-31
(6th Cir. 2013) (same). Here, the case is still at the earliest stage. The Defendants
have neither answered nor moved to dismiss. The Motion for Preliminary Injunction
has been briefed, argued and is pending before the Court. The Court’s decision on

the Motion for Preliminary Injunction will have no impact upon the Intervening

 
Case 4:21-cv-00579-P Document 55 Filed 07/30/21 Page5of11 PagelD 542

Plaintiff's Complaint or Motion for an Order to Show Cause. The parties wil! not be

prejudiced by the intervention.

2) The Plaintiff-Intervenor Has a Substantial Legal Interest in the Subject
Matter of This Case.

Courts of Appeals around the country have subscribed to a “rather expansive
notion of the interest sufficient to invoke intervention of right.” Grutter, 188 F.3d
at 398 (citation omitted); see also Bradley v. Milliken, 828 F.2d 1186, 1192
(6thCir. 1987) (“[I]nterest’ is to be construed liberally.”). No specific legal or
equitable interest is required, see Grutter, 188 F.3d at 398, and even “close cases”
should be “resolved in favor of recognizing an interest under Rule 24(a),” Mich.
State AFL-CIO vy. Miller, 103 F.3d 1240, 1247 (6th Cir. 1997).

The interest of the Intervening Plaintiff could not be more substantial.
Although the new outbreaks of Polio have mainly been among children, in at least
one case an adult man, a father, has contracted Polio and died. The Intervening
Plaintiff has recetved the Sabin | Vaccine but that vaccine offers no protection
against the strains of Polio contained in the D 68 virus carried into the United
States by children from Guatemala, Honduras and El! Salvador. Thus as the
number of illegal minor children from these three countries enter the United

States increases, the risk to the Intervening Plaintiff increases.

 

 
Case 4:21-cv-00579-P Document 55 Filed 07/30/21 Page6of11 PagelD 543

3) Intervention in this Case is Necessary to Protect the Plaintiff — Intervenor’s
Interest

Under the third intervention prong, “a would-be intervenor must show only
that impairment of its substantial legal interest is possible if intervention is
denied.” Miller, 103 F.3d at 1247. “This burden is minimal,” and can be satisfied
if a determination in the action may result in “potential stare decisis effects.” Id.;
see also Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893, 900
(9th Cir. 2011) (“[[ntervention of right does not require an absolute certainty that
a party’s interest will be impaired”).

The issues raised in the original complaint share a common ground with the
Intervenor’s Complaint to the extent the original complaint claims the Biden
Harris’s Administrations Immigrant Policies violate U.S. Law. However, the
Intervenor’s Complaint goes far beyond the limited violations initially raised and
raises issues of life and death for the American People, including the Intervening
Plaintiff. Furthermore, the remedy requested by the Intervenor is that all illegal
immigration across the Southern Border be terminated immediately and totally.
This goes far beyond any relief requested in the original complaint.

4) The Existing Parties Cannot Protect the Interest of the Plaintiff Intervenor.

The Plaintiff - Intervenor carries a minimal burden to show that the existing

parties to this litigation inadequately represent the United States’ interests.

 
Case 4:21-cv-00579-P Document 55 Filed 07/30/21 Page 7of1i1 PagelD 544

Jordan v. Mich. Conference of Teamsters Welfare Fund, 207 F.3d 854, 863 (6th
Cir. 2000). A potential intervenor “need not prove that the [existing parties’]
representation will in fact be inadequate, but only that it ‘may be’ inadequate.”
Id. (citations omitted) (emphasis added); see also Davis v. Lifetime Capital, Inc.,
560 F. App’x 477, 495 (6th Cir. 2014) (“The proposed intervenor need show only
that there is a potential for inadequate representation.”) (citation omitted)
(emphasis in original). The Plaintiff — Intervenor satisfies this burden.

The Plaintiff —- Intervenor has a personal interest in terminating illegal
immigration across the Southern Border. Plaintiff Intervenor’s Sabin 1 Polio
Vaccination will not protect him if he is exposed to Migrant Polio.

The State of Texas has attempted to raise issues related to the Intervening
Plaintiff arguing that as parens patria the State has standing to raise these issues.
The Defendants in their Brief in Opposition to the State’s Motion for a
Preliminary Injunction has argued strongly that the State lacks standing to raise
health issues on behalf of its citizens. Even if this Court rules in favor of the State
in this Court, that ruling could be reversed upon appeal leaving the Intervening
Plaintiff and other citizens of Texas unrepresented. The Intervening Plaintiff has
standing to raise these health issues on his own behalf.

Argument IT

 
Case 4:21-cv-00579-P Document 55 Filed 07/30/21 Page 8of11 PagelD 545

The Plaintiff - Intervenor Should Be Allowed to Intervene by
Permission

The Plaintiff - Intervenor may also be granted leave to intervene by
permission. Rule 24(b)(2) permits intervention on timely motion by anyone who
has “a claim or defense that shares with the main action a common question of
law or fact.” Fed. R. Civ. P. 24(b)(1)(B). “In exercising its discretion,” a court
“must consider whether intervention will unduly delay or prejudice the
adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3).

The Motion to Intervene is timely. Further, the Plaintiff-Intervenor will assert
issues that would require the Court to resolve questions of fact and law that are
common to—and in some instances, identical to _ questions raised by the existing
parties.

This is a parallel case except that the Intervening Plaintiff alleges violation of
International Law and not just precedent and U.S. Law. The Intervening Plaintiff,
who seeks relief similar to the relief sought by the State of Texas, has as stronger
a case, than the State of Texas. They should clearly be allowed to work together
to protect the citizens of the State of Texas and the citizens of the United States,

For the foregoing reasons, the Plaintiff-Intervenor respectfully requests that

the Court grant the Plaintiff — Intervenor’s Motion to Intervene.

 
Case 4:21-cv-00579-P Document 55 Filed 07/30/21 Page9of11 PagelD 546

The Intervening Plaintiff

[lhe 2 0 BoE ~

Robert A. Heghmann

P.O. Box 2108
Leander, TX 78646
Bob Heehmann@Reagan.com

(603) 866-3089

 

CERTIFICATE OF CONFERENCE

I certify that, on June 23, 2021, I conferred via e-mail with counsel for the
Defendants and counsel for the Plaintiffs regarding this Motion. The Defendants
oppose this Motion while the Plaintiffs, while not opposing the Motion, do not

believe this Court will grant it.

CERTIFICATE OF SERVICE

 

I certify that, on July ZZ 2021, I mailed a copy of this Motion to the Court
and caused service of this this Motion through the CM/ECF upon the Defendants

and the Plaintiffs.

 
Case 4:21-cv-00579-P Document 55 Filed 07/30/21 Page10o0f11 PagelD 547

ly 27
“May =, 2021
Cletk’s Office

U.S. District Court
501 West Tenth Street
Room 310

Fort Worth, Texas 76102

Robert A. Heghmann

P.O. Box 2108

801 S Highway 183
Leander, Texas 78646

Bob Heehmanna Reagan.com

(603) 866-3089

 

Us. DISTRI COURT

NORTHERN D aT [OP Eee
Atet wht r

| JUL 30 2021
CLERK, U. me CT COL

  

 

| seputy .

HAG

Oeil

JRE

 

 

 

Re: State of Texas v. Joseph Biden, Jr. et al

Dear Clerk of the Court,

4:21-cv-00579-P

Enclosed please find the following:

A Motion to Intervene and

An Intervenor’s Complaint with Exhibits

Thank you for your time and assistance.

Very Zs yours,

LOE Meghann
 

on CO ta ee"

18.
i ; PAO fo 2/

f11 PagelD sal

“|

dnoidweo'sdsn

 

*@pO9 YH ey] UBOS

‘dnyalg abeyorg aay anpayos Oo,

S/LGXZLZL
020% AOW Shida

 

C7 £* MOL pf
(2 Fife YEU fu | PS
east IAD APA OL'S 7
aa goo 4)?

"OL

NS
Page mee |
S

JF ve
(Og woz7
yore “cop Cx |

    

   

; writ iG. L9Rtrsid*

i te Ax OAL sit
, K : ad '

ca. ee P Document 55 Filed 07/30/2

 

7 =
GauINDaY 3ovisod

 

“YAO OVE ATHAILA

S858 60et e896 &b1S SOS6

1m WPSME ROE mime ‘i

Iam PME E PUM DP ee

WA

# @ONIMIVAL SdSNn

 

bp9e-c0l92 XL YOM HO

Le/Le/2o

| POOL

‘| 20 og’st 10

ole sls

LS HLO} M $0s
"OL
dis

SAV AHBAMSO 5L939dxS

 

@AVG-2 TIVIN ALIWOldd

 

LL-g8scoroger
L2/e2/20

Lreed [UIBLQ G6'L$

dlvd S9VLSOd SN

 

 

-d0
71000010000Sd

cA

 

 

 

 

 

 

|

 

 

 

GSYNSNI = GaMOVEL

| [ "=n sace GOz! zecG Eble Goce. —t=«~dd*S

LHDISM ANY @ S31V4 ANO

1SANA S.LVY LVS

sdsrrad/:duy 72 JENURW THEW feUOHeUIE]y] 88g .,
"woo'sdsnad diy ye enue Heyy oNSaWiEg
SP 104 "SUIS} UEUS9 J8A05 Jou SeOp souEINSUI,

WO}SNS e ‘AjfeuoleusayU! Pesn usuAA
| jw SOUCINSUI [EUSHEWSTUI Poy]
JSOWOP JO} papnjou! _HuPjoesL SdSN #
dn apnjou! syuswdiys sysawop isoyy »
JO pouloeds ayep AJSaop pojosdxy ws

AYAS TVLSOd |
LVLS G3LINN bes

 

 

 

 

[fe}8Y

"HAS TUSOd
S3iViS OALING

 

 

ee ee i
